But the CouRT (nem. con.) made the following order : “ Upon consideration whereof,” (that is, of the special verdict,) “ the CouRT is of opinion that the petitioner will be entitled to his freedom on the 26lh of December, which will be in the year 1844, and not before; and therefore that the judgment at law, upon the said special verdict, must be for the defendant. But, inasmuch as the said petitioner has filed his bill in equity, stating his fears that the said defendant, Richard B. Alexander, will remove the petitioner from the District of Columbia, under the laws whereof his claim for freedom has accrued, and from the jurisdiction of this Court, before the said 26th day of December, 1844, whereby he may be deprived of the means of establishing his right to freedom when it shall have become absolute :
“ It s this 18th day of February, 1840, ordered that the said defendant, Richard B. Alexander, shall not be permitted to take the said petitioner into his possession, (the said petitioner being now in the custody of the marshal for safe-keeping, and for the protection of the rights of the said petitioner,) until he, the said Richard B. Alexander, shall have given bond to the United States with good security in the penalty of $1,000, with condition to be void, if he shall have the said petitioner forthcoming, and produce him to this Court, or to the marshal of this district on the aforesaid 26th day of December, 1844; the said bond and security to be approved by this Court, or one of the judges thereof; Provided, however, that the said petitioner, Moses Graham, shall have first given security to the said Richard B. Alexander by bond with good security, to be approved by this Court, or one of the judges thereof, in the penalty of $800, conditioned that he, the said Moses, shall continue faithfully in the service of the said Richard *666B. Alexander, in the District of Columbia, until the said 26th of December, 1844. And upon the said bonds being given and approved as aforesaid, and filed in this Court, or in the clerk’s office, the said petitioner shall be delivered up to the said Richard B. Alexander, upon demand.”